Citation Nr: 0516429	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.   01-07 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.   Entitlement to an increased evaluation for residuals of 
a fracture of the twelfth thoracic vertebra (T12), currently 
rated 20 percent disabling.

2.   Entitlement to an effective date prior to March 21, 2000 
for entitlement to service connection for osteoarthritic 
changes of the lumbosacral spine.

3.   Entitlement to an effective date earlier than March 21, 
2000 for entitlement to service connection for moderate right 
lower extremity weakness.

4.   Entitlement to an effective date earlier than March 21, 
2000 for entitlement to an award of a total rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A.  Ravin, Attorney


ATTORNEY FOR THE BOARD

R.  E.  Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a October 2000 rating decision 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO), which denied the veteran an 
increased evaluation for residuals of a service-connected 
fracture of T-12.   In a December 2002 decision, the Board 
denied an increase rating for this disorder.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2003 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the issues remanded.  In an April 2003 Court order, the joint 
motion was granted, the Board's decision was vacated, and the 
issue remanded.  The case was subsequently returned to the 
Board.  Additional argument was received from the veteran's 
representative in February 2004, with additional medical 
evidence

In March 2004, the case was remanded to the RO for further 
development to include the providing of adequate notice to 
the veteran of the information and evidence needed to 
substantiate his claim for an increased evaluation for his 
fracture residuals of T-12 pursuant to the provisions of the 
VCAA.   Following this development, the RO in a rating 
decision dated in November 2004 granted the veteran 
entitlement to service connection for osteoarthritic changes 
of the lumbosacral spine, moderate right lower extremity 
weakness, and a TDIU, with effective dates of March 21, 2000.   
This determination also continued to deny the veteran an 
increased evaluation for his service-connected fracture 
residuals of T-12.  

The case has since been returned to the Board.   The issues 
of earlier effective dates for the grant of service 
connection for osteoarthritic changes of the lumbosacral 
spine moderate right lower extremity weakness, and a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The residual disability of the fracture of the twelfth 
thoracic vertebra is manifested by X-ray findings of 
demonstrable deformity of the vertebral body, pain, 
tenderness and limitation of motion of the thoracolumbar 
spine to 0 to 23 degrees flexion, 0 to 17 degrees extension, 
0 to 11 degrees lateral flexion to the right, 0 to 17 degrees 
on the left, and rotation to 18 degrees on the right and 28 
degrees on the left without neurological deficit.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
fracture of the twelfth thoracic vertebra have not been met.  
38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R.  § 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5291 (2002); Diagnostic 
Codes 5235 to 5243 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran's claim for an increased rating was received in 
March 2000.  He was scheduled for, and attended a VA medical 
examination of the spine in July 2000.  A rating action  in 
October 2000 denied an increased rating for  residuals of a 
fracture of the twelfth thoracic vertebra (T12).  Following 
his timely notice of disagreement with the rating action, he 
was provide a statement of the case, to include procedural 
information regarding VCAA.  He entered a timely appeal.  In 
12He entered a timely appeal.  In December 2002, the Board 
denied his claim.  In February 2003, the United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the case.  The Board remanded the case 
to the RO in March 2004.  In a May 2004 letter, VA notified 
the veteran of his responsibility to submit evidence which 
showed that his condition was worse or had increased in 
severity.  This letter informed the veteran of what evidence 
was necessary to substantiate his claim for an increased 
rating.  The letter also suggested that he submit any 
evidence in his possession.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  A supplemental statement 
of the case was issued in December 2004, and included a 
recitation of the law and regulations addressing VCAA.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims; he is familiar 
with the law and regulations pertaining to his claims; he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to her claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  

Factual Background.

Service medical records show that in June 1967, the veteran 
sustained a compression fracture of T-12.  He was granted 
entitlement to service connection for residuals of fracture 
of the T-12 by a December 1968 rating decision that awarded a 
10 percent evaluation for the associated disability, 
effective from the time of the veteran's separation from 
service.  In April 1982 the RO assigned a 20 rating, 
effective from September 23, 1981.  The Board in a May 1983 
decision affirmed the 20 percent rating.  In a January 1992 
rating decision, the 20 percent rating was continued.  The 20 
percent rating has been in effect since September 1981.

The veteran was seen at a VA outpatient clinic in 1999 and 
2000 for back complaints.  In September 1999, the veteran 
reported increased back pain, especially on the right side, 
in the lower thoracic and upper lumbar area.  The pain 
intermittently radiated into his right lower extremity with 
numbness down the lateral aspect of the leg.  On examination, 
there was no obvious weakness in the leg.  There was slightly 
decreased sensation, especially below the knee.  There was 
decreased strength in the right lower extremity dorsiflexors.  
Reflexes were 2+ and equal bilaterally except for a trace 
absence of ankle reflex on the right.  The diagnosis was low 
back pain with radiation to the right lower extremity.

The veteran underwent a magnetic resonance imaging (MRI) of 
his thoracic and lumbar spine in December 1999.  A 
compression fraction of the superior endplate of the T-12 was 
noted, with kyphotic deformity of the lower thoracic spine.  
There were no retropulsed fragments.  There was no evidence 
of canal narrowing.  The spine was otherwise normal in 
curvature and alignment.  Vertebral body heights and disc 
spaces were well preserved.  There was facet hypertrophy in 
the lumbar spine, more prominent in the lower segments.  The 
hypertrophy mildly narrowed the neural foramina.  No disc 
herniations or protrusions were noted.  The impression was 
known compression fracture at T-12 without evidence of 
narrowing of the canal or impingement upon the cord.

During a July 2000 VA medical examination the veteran 
complained of chronic back pain during the preceding 33 years 
with numbness in his right lower extremity over the last one 
to two years.  He described his right lower extremity 
symptoms as numbness with pins and needles like sensation 
like his foot was falling asleep from the foot all the way up 
circumferentially, with no specific dermatomal pattern.  He 
had a flare-up about once a month, which was moderate in 
severity and lasted 6 hours.  He was able to perform all 
activities of daily living and could perform heavy yard work.  
The latter sometimes caused flare-ups, which prevented him 
from pushing his lawn mower or using his weed eater.  He last 
worked in 1972.

On examination, range of motion in the thoracolumbar spine 
was 70 degrees of flexion with pain commencing at 65 degrees.  
Extension was 40 degrees with pain at 35 degrees.  Lateral 
bending was 35 degrees with pain at 25 degrees.  Rotation was 
45 degrees with pain at 40 degrees.  There was no objective 
evidence of painful motion, muscle spasm, weakness, or 
tenderness.  There were no posture abnormalities and no fixed 
deformities.  The back musculature appeared normal.  On 
neurological examination, motor strength was 5/5 throughout.  
Sensation was intact except for decreased sensation 
circumferentially in the right lower extremity.  Deep tendon 
reflexes were 1+ bilaterally in all joints.  Plantar 
responses were flexor bilaterally.  There was no evidence of 
myelopathy.  Hoffmann's testing was negative.  Review of 
radiological studies revealed degenerative joint disease with 
facet hypertrophy, but no disc herniations.  The diagnosis 
was back pain related to the T-12 compression fracture.  
However, according to the examiner, the veteran's symptoms in 
his right lower extremity were not related to the T-12 
compression fracture.  According to the examiner, the veteran 
did not have symptoms of radiculopathy or myelopathy.  There 
was no evidence to support a diagnosis of peripheral 
neuropathy.

The veteran's medical records were reviewed by a private 
physician, C. N. B., M.D., in November 2003 and February 2004 
for the expressed purpose of offering a medical opinion 
concerning his service related spine injuries.  Dr. B. stated 
that it was clear that the veteran had a severe spine injury 
in service with fractures of his spine, involving T11 and 
T12.  It was opined that these fractures caused the veteran 
to develop secondary osteophytes at T11/L1, sclerosis of the 
left S1 joint and the osteophytes at other lumbar spine 
levels in response to his fracture associated kyphosis.

During an October 2004 VA medical examination, the veteran's 
C-file was thoroughly reviewed by a VA physician.  The 
veteran reported chronic pain that was present 100 percent of 
the time, and episodic or flare-up pain.  Flare-ups of pain 
were precipitated by certain movements and generally due to 
unknown causes.  Alleviating factors included taking 
medications, laying on his back or side with a pillow under 
his back, using a heating pad, and an alcohol menthol liquid 
message by his wife.  He also complained of weakness in his 
back in both the thoracic and lumbar areas.  The veteran 
reported on occasion the use of a soft Velcro back brace.  On 
physical examination, the veteran was noted to have a mild 
reverse lordosis, a positive kyphosis, which was not severe, 
and no palpable or visible scoliosis.  His gait was mildly 
ataxic and was noted to be slightly unsteady from side to 
side.  He was able to perform a normal tandem walk.  He had 
intact vibratory sensation bilaterally throughout his 
extremities.  Soft touch sensation was normal and equal 
bilaterally in upper and lower extremities.  Pinprick 
sensation was intact in the upper extremities and equal 
bilaterally.  There was mild dullness in the right 
posteriomedial proximal calf and right medial calf to ankle.  
There was a mildly positive Romberg's sign and he tended to 
drift to the right side.  The veteran was able to get up on 
his heels and toes, bilaterally.  There was no evidence of 
fixed deformity other than what was previously described by 
the examiner and no evidence of ankylosis of the spine.  
Physical examination of the back revealed wasting of the 
bilateral suprascapular and interscapular plus deltoid and 
trapezius muscles bilaterally.  There was marked wasting of 
the gluteal muscles.  There were moderately severe muscle 
spasms in the major and minor rhomboid muscles and also in 
the thoracolumbar paraspinous muscles as well.  He was 
hypersensitive to even mild soft touch of the areas of the 
muscle spasms.  He was markedly sensitive to the examiner's 
touching of any part of his back.  Just slightly touching him 
without warning caused him to jump significantly.  Forward 
flexion of the thoracolumbar spine, which the examiner noted 
is normally 0-90 degrees, was to 23 degrees limited by pain.  
The examiner stated that the veteran would go no further 
regardless of his encouragement to the veteran.  Extension 
was to 17 degree limited by pain, with the examiner reporting 
0-30 degrees as normal.  Right lateral flexion was to 11 
degrees, limited by pain and left lateral flexion was to 17 
degrees.  Left lateral rotation was to 18 degrees and right 
lateral rotation was to 28 degrees.  During movements of 
complaints of pain or when he stopped because of pain, the 
veteran had objective evidence of pain in the form of 
grunting, occasional gasping, moaning, and/or wincing.  The 
examiner stated that he attempted to validate that the 
veteran was given optimum effort by pushing episodically to 
get more passive range of motion and that was met with marked 
resistance by the veteran.  The examiner found no evidence of 
fatigue but found that the veteran was positive for pain, 
weakness, lack of endurance, and signs of incoordination.  He 
had a negative straight leg raising test and was negative for 
Lasegue's sign.  There was tenderness to palpation of the 
thoracic spine, which varied at different levels with marked 
tenderness to palpation and compression at T11-T12.  Prior x-
rays of the thoracolumbar spine were reviewed by the and 
noted to reveal rather marked compression of T12 vertebral 
body with preservation of disc spaces.  Imaging of the spine 
over the last 10+ years showed no evidence of degenerative 
disc disease, no loss of disc space, no disc desiccation, and 
no evidence of herniation.  He further opined that there 
veteran had no true radicular pain or symptomatology and 
stated that the muscle wasting noted with respect to the 
veteran's right calf relates more to pain as compared to 
radiculopathy or musculoskeletal dysfunction.  The examiner 
further stated that the disabilities of the thoraco and 
lumbar spines found on examination are related to each other 
and caused by the in-service injury to T12.

An RO rating decision dated in November 2004, granted the 
veteran service connection for osteoarthritic changes of the 
lumbosacral spine, rated 40 percent disabling and service 
connection for moderate right lower extremity weakness, rated 
20 percent disabling.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

To evaluate the veteran's disability from fracture of the T- 
12, the RO has utilized Diagnostic Code 5285-5291 and, in 
it's most recent determination in November 2004, Diagnostic 
Code 5285-5235.  

5285
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long 
leg braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to September 
26. 2003)

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg 54345 (Aug. 22, 2002) and 68 Fed.  
Reg.  51454 (Aug.  27, 2003).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent or 
direction from the VA Secretary to the contrary.   The 
veteran is entitled to the application of the version of the 
regulation that is most favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied prior to the effective date of the new criteria.   
See VAOPGCPREC 3-2000 (Apr. 10, 2000).

5291
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5291 (prior to September 
26, 2003)

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded." 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5235 (Vertebral fracture or dislocation).  38 C.F.R. 
§ 4.71a, The Spine (effective from September 26, 2003).



5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment
provided that the effects in each spinal segment are 
clearly distinct
evaluate each segment on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases 
and Injuries of the Spine
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The Board has reviewed the medical evidence in its entirety 
to include the VA examination reports of July 2000 and 
October 2004.  The physical examinations revealed that the 
veteran has a limited range of motion of the low back with 
complaints of pain at the extremes of motion.  The Board 
believes that the findings noted on the most recent VA 
examination of the veteran's back represent an accurate 
picture of the existing functional limitations imposed by the 
service-connected disorder and do not warrant an evaluation 
in excess of that currently assigned under the rating 
criteria in effect prior to September 23, 2002.  

The October 2004 examination showed that the veteran 
complained of pain and there was marked tenderness on 
palpation of the spinous processes at T11-T12.  

Additionally, a 10 percent rating is also warranted for a 
demonstrable deformity of the T12 under Diagnostic Code 5285.  
In this regard the current X-ray findings confirmed the 
presence of demonstrable deformity of the vertebral body of 
the T12

The range of motion demonstrated, furthermore, does not 
satisfy the criteria for a rating, in excess of the 20 
percent currently assigned, under the revised rating 
criteria.  The current findings do not show forward flexion 
of the spine 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  Thus the criteria for an increased 
evaluation under Diagnostic Code 5235 are not met.  
Furthermore the recent VA examination showed no significant 
neurological deficits not already separately service-
connected and evaluated by the RO in its November 2004 rating 
decision.   

With regard to the functional impairment caused by the pain 
as set forth in the Deluca case, the recent VA examination 
showed that the veteran reported back pain and such pain was 
objectively demonstrated.  Furthermore, the examiner stated 
that there is weakness, lack of endurance, and signs of 
incoordination but no evidence of fatigue.  In view of the 
current range of motion findings, the Board finds that the 
functional pain, weakness, lack of endurance, and signs of 
incoordination caused by the T12 fracture residuals are 
included in the current 20 percent rating.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.  Thus a rating in excess of 20 percent is not 
warranted.


ORDER

An increased rating for fracture of the twelfth thoracic 
vertebra in excess of 20 percent is denied.


REMAND

Section 5103(a) as added to Title 38 U.S. Code by the VCAA, 
requires the Secretary upon receipt of a complete or 
substantially complete application to notify a claimant of 
any information or evidence necessary to substantiate the 
claim and to indicate which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary will attempt to obtain on 
behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002).  

Because there is no VA document of record that satisfies the 
above specific elements required for adequate VCAA notice 
with respect to the claims for earlier effective dates, a 
remand for this purpose to the RO is required.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.   The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a).  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to the claims.   The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations.  

3.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.

If any of the benefits sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be provided with a supplemental statement of the case, 
and the appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 69 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.   
Kutscherousky v. West, 12 Vet. pp. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat.  2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


